DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 appears to depend from claim 21 (itself).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terray et al (US PGPub 2014/0090979).
Regarding Claim 1, Terray et al teaches a device for automated analysis of one or more samples(see [0014], which describes Figures 4A-E which describe general schematic for continuous separation and Figure 1, showing the device for analysis and  also [0070], which details automated optical techniques), wherein the process of automated analysis comprises automated flow (see [0004], [0070] which describes flowing particles and molecular species together in a first liquid and [0030], which 
Regarding Claim 2, Terray et al teaches that the automated flow comprises systems for moving samples including several pumping options including but not limited to syringe pumps, peristaltic pumps, electroosmotic pumps, and pressurized air over liquid pumps (see [0030]). In addition, Terray et al teaches that optical force can be applied either counter to the EOF or pressure induced flow (510 & 660) for the purposes of trapping or velocity monitoring various particle types (540 & 560), or can be used co-directionally with the EOF for sorting and velocity monitoring of various types of particles (690 & 700) (see [0040]). 
Regarding Claim 3, Terray et al teaches that the samples comprise colloidal samples such as organic particulates, inorganic particles (glass and metal particles), and biological species such as cells (such as blood cells), bacteria, and viruses. Other samples may also be used, including but not limited to carbon nanotubes, quantum dots 
Regarding Claim 4, Terray et al teaches that the analytical assessment by fluidic and/or particle based instrument comprises several traditional analytical detection schemes including but not limited to capillary electrophoresis, spectroscopic investigations, culturing, and antibody studies (see [0037]). 
Regarding Claim 5, Terray et al teaches that the assembly of components comprise motors in X, Y, and Z dimensions(see [0030], pumps), limited switches (see [0043], switching), microfluidic tubing (see [0030], which discloses microfluidic chip through several lengths of tubing), well plate block(see [0068], which discloses that charged droplets pass between two charged plates), electronic pressure controllers (see [0039], which discloses EOF or pressure induced flow), pneumatic or fluidic mixing devices with or without temperature control (see Figure 4E showing the mixing fluidically), components for fluid handling( see Figure 1 showing the components for handling fluids for the device to work), sampling vessels with or without temperature control(see Figure 1 showing the sampling vessels), mechanical components for translating or transporting sampling vessels or other system components(see [0030], which discloses optomechanical components).
Regarding Claim 6, Terray et al teaches that the sample is present is in single wells or vials (such as sources 50, 55 and 60 illustrated in Figure 1) (see Figure 1 and [0030]). 
Regarding Claim 7, Terray et al teaches that the processing of a sample comprises activities selected from the group consisting of: selecting a flow rate for the 
Regarding Claim 18, Terray et al teaches a method automated analysis (continuous flow and separation) of one or more samples using a device (see [0004] and [0070]) and implementing the steps of:
moving the samples (particles) using automated flow (see [0004], [0041]-[0042] and [0070]);
wherein the samples comprise liquid or particles (specifically flowing particles and molecular species together in a first liquid)(see [0004]) in a sample vessel (referred to as source volumes 50, 55, 60)(see Figure 1 and [0030], and wherein the device comprises an assembly of components (where Figure 1 showing an assembly of components, such as analytical detection components as well as several pumping options (see [0030]) that enable processing of a sample for analytical assessment by fluidic and/or particle based instruments (see [0037], which teaches that the preparative separation device can be mated to several analytical detection schemes including but 
Regarding Claim 19, Terray et al teaches that the automated flow comprises systems for moving samples including several pumping options including but not limited to syringe pumps, peristaltic pumps, electroosmotic pumps, and pressurized air over liquid pumps (see [0030]). In addition, Terray et al teaches that optical force can be applied either counter to the EOF or pressure induced flow (510 & 660) for the purposes of trapping or velocity monitoring various particle types (540 & 560), or can be used co-directionally with the EOF for sorting and velocity monitoring of various types of particles (690 & 700) (see [0040]). 
Regarding Claim 20, Terray et al teaches that the assembly of components comprise motors in X, Y, and Z dimensions(see [0030], pumps), limited switches (see [0043], switching), microfluidic tubing (see [0030], which discloses microfluidic chip through several lengths of tubing), well plate block(see [0068], which discloses that charged droplets pass between two charged plates), electronic pressure controllers (see [0039], which discloses EOF or pressure induced flow), pneumatic or fluidic mixing devices with or without temperature control (see Figure 4E showing the mixing fluidically), components for fluid handling( see Figure 1 showing the components for handling fluids for the device to work), sampling vessels with or without temperature control(see Figure 1 showing the sampling vessels), mechanical components for translating or transporting sampling vessels or other system components(see [0030], which discloses optomechanical components).
.
Claims 1-8, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stankus et al (US PGPub 2016/0033543).
	Regarding Claim 1, Stankus et al teaches device for automated analysis of one or more samples (see [0009], [0021] and [0055] and wherein the device is illustrated in Figure 1), wherein the process of automated analysis comprises automated flow (see [0021] and ]0096]) , wherein the samples comprise liquid or particles in a sample vessel (referred to as sample containers, illustrated in Figure 4 as containers 53, 54 and 56)(see [0149] and [0155]), and wherein the device comprises an assembly of components that enable processing of a sample for analytical assessment by fluidic and/or particle based instruments (such as an amplification or nucleic acid analysis device) (see [0026] and [0088]). 

	Regarding Claim 3, Stankus et al teaches that the samples may comprise platelets (see [0114]), whole blood cells (see [0155]) or DNA (see [0114]-[0115]). 
	Regarding Claim 4, Stankus et al teaches that the analytical assessment comprises nucleic acid analysis or amplification (see [0054] and [0088]).
	Regarding Claim 5, Stankus et al teaches that the assembly of components includes motors in X, Y and Z dimensions (such as stepper motors 34, 36 or servo motors) (see [0019], [0047] and [0153]) or switches (see [0160]). 
	Regarding Claim 6, Stankus et al teaches that the sample is present in single vessels or vials (such as containers 53, 54 and 56) (see Figure 4, [0149] and [0155]). 
	Regarding Claim 7, Stankus et al teaches that the processing of a sample comprises activities including mixing the contents of a sample (see [0225]), incubating the sample (see [0204]-[0205]), heating the sample (see [0233]), cooling the sample (see [0223]), creating a seal against a vial (sample container) containing a sample (see [0015]-[0017]), or adding reagents such as biochemicals or other biological components such as cells to the sample for a defined period (see [0038] and [0151]). 
	Regarding Claim 8, Stankus et al teaches a component (such as a pipette, held in the air-piston apparatus) that penetrates a seal to access the sample headspace and liquid (see [0157] and [0179]). 
Regarding Claim 18, Stankus et al teaches a method automated analysis  of one or more samples using a device (see [0021] and [0055]) and implementing the steps of:

wherein the samples comprise liquid or particles in a sample vessel (referred to as sample containers, illustrated in Figure 4 as containers 53, 54 and 56)(see [0149] and [0155]), and wherein the device comprises an assembly of components that enable processing of a sample for analytical assessment by fluidic and/or particle based instruments (such as an amplification or nucleic acid analysis device) (see [0026] and [0088]). 
Regarding Claim 19, Stankus et al teaches that the automated flow comprises systems for moving samples such as pressure-based systems (air-piston devices)(see [0010]), pumps (see [0153]) or syringes (see [0023] and [0049]).
Regarding Claim 20, Stankus et al teaches that the assembly of components includes motors in X, Y and Z dimensions (such as stepper motors 34, 36 or servo motors) (see [0019], [0047] and [0153]) or switches (see [0160]).
	Regarding Claim 22, Stankus et al teaches that the processing of a sample comprises activities including mixing the contents of a sample (see [0225]), incubating the sample (see [0204]-[0205]), heating the sample (see [0233]), cooling the sample (see [0223]), creating a seal against a vial (sample container) containing a sample (see [0015]-[0017]), or adding reagents such as biochemicals or other biological components such as cells to the sample for a defined period (see [0038] and [0151]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Terray et al as applied to claim 1, and in further view of Gwynn et al (US PGPub 2013/0132006). 
Regarding Claim 8, Terray et al does not teach that the device further includes a component that penetrates a seal to access the sample headspace and liquid.
However, in the analogous art of automatic analysis devices, Gwynn et al teaches that  the sample presentation unit 110 may utilize a pipette tip as a dedicated piercing tool to penetrate through the piercable cover or film to facilitate accessing the sample contained in the sample tube (see [0250]). It would have been obvious to cover the sampling vessels or containers of Terray et al with a pierceable cover or film and to utilize a pipette tip to penetrate through the pierceable cover or film for the benefit of .
Claims 9, 11, 14-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Terray et al as applied to claims 1 and 18 above, and in further view of Akiyama et al (US PGPub 2014/0174206).
Regarding Claim 9, Terray discloses one or more separate systems for moving fluid in or out of the sampling vessel in a controlled manner (see [0004], which discloses flowing particles and molecular species together in a first liquid). 
Terray et al does not specifically disclose wherein the components for fluid handling comprise an outer tube that fits within a sample vessel, one or more discrete inner tubes that fit within the diameter of the outer tube, a connection to one or more destination vessels that are fluidically connected to the sampling vessel. 
However in the analogous art of particle analyzing devices, Akiyama discloses a particle analyzing device (see [0030]) and further discloses an outer tube that fits within a sample vessel (see Figure 5, showing the outer tube labeled 15 inside the sampling vessel), with one or more discrete inner tubes that fit within the diameter of the outer tube(see Figure 5, showing the inner tube within the outer tube labeled 14), a connection to one or more destination vessels that are fluidically connected to the sampling vessel (see Figure 5. showing the outlet connected to both inner and outer tube labeled 161).  It would have been obvious to a person having ordinary skill in the art to modify the sampling device disclosed by Terray et al to be in the form disclosed by Akiyama for the benefit of providing for ease of operation (see [0017] of Akiyama, which states advantageous effects of the invention; capable of stably ejecting droplets 
Regarding Claim 11, the combination of Terray et al and Akiyama et al teaches that the automated flow comprises systems for moving samples including several pumping options including but not limited to syringe pumps, peristaltic pumps, electroosmotic pumps, and pressurized air over liquid pumps (see [0030] of Terray et al). In addition, Terray et al teaches that optical force can be applied either counter to the EOF or pressure induced flow (510 & 660) for the purposes of trapping or velocity monitoring various particle types (540 & 560), or can be used co-directionally with the EOF for sorting and velocity monitoring of various types of particles (690 & 700) (see [0040] of Terray et al). 
Regarding Claim 14, the combination of Terray et al and Akiyama et al teaches that the fluids delivered are used to detach adherent cells growing in the sample device (see Figure 8 of Akiyama et al,  showing the production of droplets of cells).
Regarding Claim 15, the combination of Terray et al and Akiyama et al teaches a mechanism for monitoring flow, such as a flow meter (see [0068] of Terray et al, which discloses a cell sorting flow cytometer).
Regarding Claim 21, Terray discloses one or more separate systems for moving fluid in or out of the sampling vessel in a controlled manner (see [0004], which discloses flowing particles and molecular species together in a first liquid). 
Terray et al does not specifically disclose wherein the components for fluid handling comprise an outer tube that fits within a sample vessel, one or more discrete 
However in the analogous art of particle analyzing devices, Akiyama discloses a particle analyzing device (see [0030]) and further discloses an outer tube that fits within a sample vessel (see Figure 5, showing the outer tube labeled 15 inside the sampling vessel), with one or more discrete inner tubes that fit within the diameter of the outer tube(see Figure 5, showing the inner tube within the outer tube labeled 14), a connection to one or more destination vessels that are fluidically connected to the sampling vessel (see Figure 5. showing the outlet connected to both inner and outer tube labeled 161).  It would have been obvious to a person having ordinary skill in the art to modify the sampling device disclosed by Terray et al to be in the form disclosed by Akiyama for the benefit of providing for ease of operation (see [0017] of Akiyama, which states advantageous effects of the invention; capable of stably ejecting droplets of regular size and shape from an orifice and maintaining a steady ejecting path in a cost-effective and easy manner without using expensive materials or undergoing complicated molding processes).
Claims 9, 11, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus et al as applied to claims 1 and 18 above, and in further view of Akiyama et al (US PGPub 2014/0174206).
Regarding Claim 9, Stankus discloses one or more separate systems (such as a transport apparatus) for moving fluid in or out of the sampling vessel in a controlled manner (see [0009], [0102] and [0154]). 

However in the analogous art of particle analyzing devices, Akiyama discloses a particle analyzing device (see [0030]) and further discloses an outer tube that fits within a sample vessel (see Figure 5, showing the outer tube labeled 15 inside the sampling vessel), with one or more discrete inner tubes that fit within the diameter of the outer tube(see Figure 5, showing the inner tube within the outer tube labeled 14), a connection to one or more destination vessels that are fluidically connected to the sampling vessel (see Figure 5. showing the outlet connected to both inner and outer tube labeled 161).  It would have been obvious to a person having ordinary skill in the art to modify the sampling device disclosed by Stankus et al to be in the form disclosed by Akiyama for the benefit of providing for ease of operation (see [0017] of Akiyama, which states advantageous effects of the invention; capable of stably ejecting droplets of regular size and shape from an orifice and maintaining a steady ejecting path in a cost-effective and easy manner without using expensive materials or undergoing complicated molding processes).
Regarding Claim 11, the combination of Stankus et al and Akiyama et al teaches that the automated flow comprises systems for moving samples such as pressure-based systems (air-piston devices)(see [0010] of Stankus et al), pumps (see [0153] of Stankus et al) or syringes (see [0023] and [0049] of Stankus et al). 

Regarding Claim 21, Stankus discloses one or more separate systems (such as a transport apparatus) for moving fluid in or out of the sampling vessel in a controlled manner (see [0009], [0102] and [0154]). 
Stankus et al does not specifically disclose wherein the components for fluid handling comprise an outer tube that fits within a sample vessel, one or more discrete inner tubes that fit within the diameter of the outer tube, a connection to one or more destination vessels that are fluidically connected to the sampling vessel. 
However in the analogous art of particle analyzing devices, Akiyama discloses a particle analyzing device (see [0030]) and further discloses an outer tube that fits within a sample vessel (see Figure 5, showing the outer tube labeled 15 inside the sampling vessel), with one or more discrete inner tubes that fit within the diameter of the outer tube(see Figure 5, showing the inner tube within the outer tube labeled 14), a connection to one or more destination vessels that are fluidically connected to the sampling vessel (see Figure 5. showing the outlet connected to both inner and outer tube labeled 161).  It would have been obvious to a person having ordinary skill in the art to modify the sampling device disclosed by Stankus al to be in the form disclosed by Akiyama for the benefit of providing for ease of operation (see [0017] of Akiyama, which states advantageous effects of the invention; capable of stably ejecting droplets of regular size and shape from an orifice and maintaining a steady ejecting path in a cost-.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Terray et al as applied to claim 1, and in further view of Geach et al (US PGPub 2014/0083175).
Regarding Claim 9, Terray discloses one or more separate systems for moving fluid in or out of the sampling vessel in a controlled manner (see [0004], which discloses flowing particles and molecular species together in a first liquid). 
Terray et al does not specifically disclose wherein the components for fluid handling comprise an outer tube that fits within a sample vessel, one or more discrete inner tubes that fit within the diameter of the outer tube, a connection to one or more destination vessels that are fluidically connected to the sampling vessel. 
However, in the analogous art of particle analyzing apparatus, Geach et al teaches a particle counting system 100, which includes an automated particle counter 110, a computer 112 connected in data transfer relation to the automated particle counter 110, a sampling head 114, a delivery and uptake tube apparatus 115, a slow speed mixer 116, a small and accurate ultrasonic measuring device 117 having an ultrasonic transducer 117t and an ultrasonic sensor 117s, a mounting mechanism 118, a sampling syringe 106, a diluent syringe 108, and a diluent reservoir 109 (see [0054]). The delivery and uptake tube apparatus 115, which is shown in FIGS. 12 and 13, and in enlarged format in FIG. 15, comprises an outer diluent tube 115a and an inner delivery tube 115f. The outer diluent tube 115a has a top end 115b and a bottom end 115c, with an inlet 115d disposed adjacent the top end 115b and an outlet 115e comprising a 
This double tube arrangement separates the sample and diluent supply streams. Diluent enters the outer diluent tube 115a near the top end 115b through the inlet 115d the flows from the outer diluent tube 115a over the inner delivery tube 115f, and egresses the outer diluent tube 115a through the cutlet 115e at the bottom end 115c. Sample liquid enters the inner delivery tube 115f through the inlet 115i disposed at the bottom end 115h and egresses the inner delivery tube 115f through the outlet 115j disposed adjacent the top end 115g. The inner delivery tube 115b is slidably mounted within the outer diluent tube 115a. The outer diluent tube 115a acts as a guide and eliminates the need for a conventional two-tube junction (see [0056]-[0057]). It would have been obvious to one of ordinary skill in the art to utilize the delivery and uptake apparatus of Geach et al in the fluid handling system for the benefit of eliminating the need for a conventional two-tube junction while this double tube arrangement effectively separates the sample and diluent supply streams.
Regarding Claim 10, the combination of Terray et al and Geach et al teaches that a valve is used to drive fluid into one or more inner tubes or prevent fluid from entering one or more inner tubes (see [0066] and [0087] of Geach et al). 
Regarding Claim 11, the combination of Terray et al and Geach et al teaches that the automated flow comprises systems for moving samples including several pumping 
Regarding Claim 12, the combination of Terray et al and Geach et al teaches that the inner tube(s) is (are) connected to the outer tube in a reversible manner using a connector such as a fitting, sheath, ferrule, or other housing (as the tubes are slidably mounted) (see [0057] of Geach et al). 
Regarding Claim 13, the combination of Terray et al and Geach et al teaches that the inner tubes are connected to one or more fluid reservoirs (such as a diluent reservoir 109) that can be delivered to the sampling vessel (such as sampling container 130) within the system (see [0063], [0087] and Figure 13 of Geach et al). 
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus et al as applied to claim 1, and in further view of Geach et al (US PGPub 2014/0083175).
Regarding Claim 9, Stankus discloses one or more separate systems (such as a transport apparatus) for moving fluid in or out of the sampling vessel in a controlled manner (see [0009], [0102] and [0154]).
Stankus et al does not specifically disclose wherein the components for fluid handling comprise an outer tube that fits within a sample vessel, one or more discrete 
However, in the analogous art of particle analyzing apparatus, Geach et al teaches a particle counting system 100, which includes an automated particle counter 110, a computer 112 connected in data transfer relation to the automated particle counter 110, a sampling head 114, a delivery and uptake tube apparatus 115, a slow speed mixer 116, a small and accurate ultrasonic measuring device 117 having an ultrasonic transducer 117t and an ultrasonic sensor 117s, a mounting mechanism 118, a sampling syringe 106, a diluent syringe 108, and a diluent reservoir 109 (see [0054]). The delivery and uptake tube apparatus 115, which is shown in FIGS. 12 and 13, and in enlarged format in FIG. 15, comprises an outer diluent tube 115a and an inner delivery tube 115f. The outer diluent tube 115a has a top end 115b and a bottom end 115c, with an inlet 115d disposed adjacent the top end 115b and an outlet 115e comprising a plurality of jets disposed adjacent the bottom end 115c. The inlet 115d is connected in fluid communication to the diluent syringe 108. The inner delivery tube 115f has a top end 115g and a bottom end 115h, with an inlet 115i disposed adjacent the bottom end 115h and an outlet 115j disposed adjacent the top end 115g. The outlet 115d is connected in fluid communication to the optical sensor 111 of the computer 112.
This double tube arrangement separates the sample and diluent supply streams. Diluent enters the outer diluent tube 115a near the top end 115b through the inlet 115d the flows from the outer diluent tube 115a over the inner delivery tube 115f, and egresses the outer diluent tube 115a through the cutlet 115e at the bottom end 115c. Sample liquid enters the inner delivery tube 115f through the inlet 115i disposed at the 
Regarding Claim 10, the combination of Stankus et al and Geach et al teaches that a valve is used to drive fluid into one or more inner tubes or prevent fluid from entering one or more inner tubes (see [0066] and [0087] of Geach et al). 
Regarding Claim 11, the combination of Stankus et al and Geach et al teaches that the automated flow comprises systems for moving samples such as pressure-based systems (air-piston devices)(see [0010] of Stankus et al), pumps (see [0153] of Stankus et al) or syringes (see [0023] and [0049] of Stankus et al). 
Regarding Claim 12, the combination of Stankus et al and Geach et al teaches that the inner tube(s) is (are) connected to the outer tube in a reversible manner using a connector such as a fitting, sheath, ferrule, or other housing (as the tubes are slidably mounted) (see [0057] of Geach et al). 
Regarding Claim 13, the combination of Stankus et al and Geach et al teaches that the inner tubes are connected to one or more fluid reservoirs (such as a diluent reservoir 109) that can be delivered to the sampling vessel (such as sampling container 130) within the system (see [0063], [0087] and Figure 13 of Geach et al). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Terray et al as applied to claim 1, and in further view of Gaitas (US PGPub 2018/0238498).
Regarding Claims 15-16, Terray et al does not teach a mechanism for monitoring flow, such as a flow meter, wherein the flow meter is used to calculate the amount of fluid removed from or delivered into the sample vessel or any other vessel or container connected to the system.
In the analogous art of sampling apparatus, Gaitas teaches a sampling apparatus which includes a flow meter, and a flow control valve to provide pressure, to control and measure the flow of a fluid through the hollow structure at the opening (these are used as means to generate fluidic flow with bi-directional capabilities able to create a pressure, a vacuum, positive and negative pressures) (see [0096]). It would have been obvious to one of ordinary skill in the art to incorporate a flow meter into the device of Terray et al for the benefit of enabling measurement of the flow of a fluid through the hollow structure at the opening (such that (these are used as means to generate fluidic flow with bi-directional capabilities able to create a pressure, a vacuum, positive and negative pressures) (see [0096] of Gaitas).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stankus et al as applied to claim 1, and in further view of Seale et al (US PGPub 2012/0015428).
Regarding Claims 15-16, Stankus et al does teach a mechanism for monitoring flow, such as a flow meter, wherein the flow meter is used to calculate the amount of 
	However, in the analogous art of microchip analysis devices, Seale et al teaches that long-term average flow measurements were made by connection of an inline flow meter with 5% accuracy (Upchurch, Nano Flow) controlled by, for example without limitation, a LabView program, a Visual Basic interfacing program or a Visual C program. The flow meter uses thermal anemometry to measure flow in the range of 1.5 nL/min to 8.0 .mu.L/min, but is sensitive to particulate matter in the fluid (see [0095]). It would have been obvious to one of ordinary skill in the art to modify the Stankus et al device by incorporating a flow meter (as taught by Seale et al) in the device for the benefit of accurately measuring average flow measurements, in particular of particles. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stankus et al as applied to claim 7, and in further view of Park et al (US PGPub 2015/0037803).
Regarding Claim 17, Stankus et al does not teach the activity of sterilizing the sample, which comprises creating a sterile field within a sampling device comprising one or more light sources capable of sterilizing surface through the generation of ultraviolet light.
However, in the analogous art of automatic particle analysis, Park et al teaches a device for automatically analyzing biological samples (see Abstract) and further teaches creating a sterile field within a sampling device (see Figure 2 part labeled 800) comprising one or more light sources capable of sterilizing surface through the generation of ultraviolet light ([0027], which discloses first sterilization unit 800, which includes an ultraviolet lamp and may further include a reflection unit 810). In addition, . 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Terray et al as applied to claim 7, and in further view of Park et al (US PGPub 2015/0037803).
Regarding Claim 17, Terray et al does not teach the activity of sterilizing the sample, which comprises creating a sterile field within a sampling device comprising one or more light sources capable of sterilizing surface through the generation of ultraviolet light.
However, in the analogous art of automatic particle analysis, Park et al teaches a device for automatically analyzing biological samples (see Abstract) and further teaches creating a sterile field within a sampling device (see Figure 2 part labeled 800) comprising one or more light sources capable of sterilizing surface through the generation of ultraviolet light ([0027], which discloses first sterilization unit 800, which includes an ultraviolet lamp and may further include a reflection unit 810). In addition, Park et al teaches that in order to prevent an apparatus from being contaminated by pathogenic bacteria included in the biological samples, the sterilization unit for entire sterilization may be further provided, and all of the processes are performed in the case, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JENNIFER WECKER/Primary Examiner, Art Unit 1797